 

Exhibit 10.13

 

THIRD AMENDMENT

OF THE

SKY FINANCIAL GROUP, INC. PROFIT SHARING AND 401(K) PLAN

(As Amended and Restated Effective January 1, 2001)

 

WHEREAS, effective October 1, 2002, Three Rivers Bancorp, Inc. (“Three Rivers”)
merged with and into (the “Merger”) Sky Financial Group, Inc. (the “Company”);

 

WHEREAS, prior to the Merger, Three Rivers had maintained the Three Rivers
Bancorp 401(k) Plan (the “Three Rivers Plan”);

 

WHEREAS, as a result of the Merger, the Company maintains the Three Rivers Plan;

 

WHEREAS, the Company also maintains the Sky Financial Group, Inc. Profit Sharing
and 401(k) Plan (the “Plan”);

 

WHEREAS, effective January 1, 2003, the Three Rivers Plan will be merged into
the Plan; and

 

WHEREAS, the Company has delegated authority to amend the Plan to the Sky
Financial Group, Inc. Benefit Plans Committee (the “Committee”), and the
Committee has determined that amendment of the Plan to reflect the January 1,
2003 merger of the Three Rivers Plan into the Plan, and in certain other
respects, is necessary and desirable;

 

NOW, THEREFORE, pursuant to the power reserved to the Company by Section 10.01
of the Plan, and by virtue of the authority delegated to the Committee, the
Plan, as previously amended, is hereby amended, in the following particulars:

 

1. By adding the following sentence to Section 1.19 of the Plan, effective
January 1, 2003:

 

“Effective as January 1, 2003, the term ‘Three Rivers Participant’ means either
a (i) Participant for whom an amount was transferred from the Three Rivers Plan,
or (ii) a former participant in the Three Rivers Plan who is entitled to a
restoration of his or her Accounts upon reemployment.”

 



--------------------------------------------------------------------------------

2. By adding the following text to paragraph (a) of Section 3.12 of the Plan, at
the end thereof, effective August 15, 2002:

 

“Notwithstanding the foregoing, the provisions of paragraph (d) of Section 6.04
shall apply exclusively to all distributions scheduled to commence on or after
August 15, 2002.”

 

3. By adding the following Section 3.16 to the Plan, immediately after Section
3.15, effective January 1, 2003:

 

“3.16 Merger of Three Rivers Plan Accounts Effective January 1, 2003. Prior to
January 1, 2003, the Company (as a result of the merger of Three Rivers Bancorp,
Inc. with and into the Company effective October 1, 2002) maintained the Three
Rivers Bancorp 401(k) Plan (the ‘Three Rivers Plan’). Eligible former employees
of Three Rivers Bancorp, Inc. are eligible to participate in the Plan beginning
January 1, 2003. Effective January 1, 2003, the Three Rivers Plan is merged
into, and amended and restated in the form of, this Plan.

 

Amounts transferred from the Three Rivers Plan pursuant to this Section from a
Participant’s account that were attributable to ‘Elective Deferrals’ under the
Three Rivers Plan shall be held and invested in the Participant’s Compensation
Deferral Contributions Account under this Plan, according to the Participant’s
investment elections. Amounts transferred from the Three Rivers Plan that were
attributable to ‘Non Safe-Harbor Matching Contribution Formula 1 Contributions’
under the Three Rivers Plan shall be held and invested in the Participant’s
Matching Contributions Account under this Plan. Amounts transferred from the
Three Rivers Plan that were attributable to ‘Rollover Contributions’ under the
Three Rivers Plan shall be held and invested in the Participant’s Rollover
Contributions Account under this Plan. Amounts transferred from the Three Rivers
Plan that were attributable to ‘Transfer Contributions’ under the Three Rivers
Plan shall be held and invested in the Participant’s Prior Plan Account under
this Plan.

 

A Participant for whom amounts are transferred under this Section 3.16 will
always have a nonforfeitable interest in the amounts transferred from the Three
Rivers Plan.

 

‘Years of Service’ credited under the Three Rivers Plan will count as Years of
Service for all purposes under this Plan, including Years of Service credited to
an individual transferred to Three Rivers Bancorp, Inc. from USBANCORP, Inc.
(now named American Financial, Inc.) prior to April 1, 2001, or from
Pennsylvania Capital Bank.

 

-2-



--------------------------------------------------------------------------------

 

In addition to the optional forms of benefit described in Section 6.04 of this
Plan, a Participant for whom an amount was transferred from the Three Rivers
Plan may elect to have his or her Accounts distributed in the form of a 75%
survivor annuity or a 100% survivor annuity. Notwithstanding the foregoing, the
provisions of paragraph (d) of Section 6.04 shall apply exclusively to all
distributions scheduled to commence on or after the earlier of (i) the 90th day
after the Participant has been furnished a summary of paragraph (d) of Section
6.04 that satisfies the requirements of 29 C.F.R. Section 2520.104(b)-3, or (ii)
January 1, 2004.”

 

4. By adding the following Section 6.10 to the Plan, immediately after Section
6.9 thereof, effective January 1, 2003.

 

“6.10 Payment of Benefits: Three Rivers Participants. For each Three Rivers
Participant:

 

(a) the normal form of benefit under the Plan is the ‘Qualified Joint and
Survivor Annuity,’ unless the Participant and his or her spouse execute a
Qualified Election, pursuant to Section 6.05(e), selecting an optional form of
benefit within the 90-day period ending on the date the Plan is to commence
benefit payments; and

 

(b) if the Participant is married and dies prior to the commencement of his or
her benefits, the Participant’s Account shall be used to provide a ‘Qualified
Pre-Retirement Survivor Annuity’ for the Participant’s spouse, unless the
Participant and his or her spouse execute a Qualified Election, pursuant to
Section 6.05(e), selecting another form of distribution, within the ‘Election
Period.’

 

(c) Notwithstanding paragraphs (a) and (b) of this Section 6.10, the provisions
of paragraph (d) of Section 6.04 shall apply exclusively to all distributions
scheduled to commence on or after the earlier of (i) the 90th day after the
Participant has been furnished a summary of paragraph (d) of Section 6.04 that
satisfies the requirements of 29 C.F.R. Section 2520.104(b)-3, or (ii) January
1, 2004.”

 

5. By adding the following sentence to Section 12.01 of the Plan, immediately
following the second sentence thereof, effective January 1, 2003:

 

“Subject to the terms of the Plan, each Employer that was an employer under the
Three Rivers Plan as of December 31, 2002, shall be an Employer under the Plan
on January 1, 2003.”

 

-3-



--------------------------------------------------------------------------------

6. By restating paragraph (h) of Section 13.01 of the Plan in its entirety as
follows, effective January 1, 2003:

 

“(h) For each Three Rivers Participant, if the value of the Participant’s vested
Accounts subject to security for a loan is in excess of $5,000, then in the
90-day period ending on the date on which the loan is secured, the Participant’s
spouse, if any, must consent to the loan. If the spouse does not give consent,
then such Participant shall not be eligible for a loan. Notwithstanding the
foregoing, the spouse’s consent is not required for any loan that is scheduled
to be disbursed on or after the earlier of (i) the 90th day after the
Participant has been furnished a summary of paragraph (d) of Section 6.04 that
satisfies the requirements of 29 C.F.R. Section 2520.104(b)-3, or (ii) January
1, 2004.”

 

7. By restating the third sentence of Section 13.02 of the Plan in its entirety
as follows, effective January 1, 2003:

 

“For each Three Rivers Participant, hardship distributions are subject to the
spousal consent requirements contained in Code Sections 401(a)(11) and 417.
Notwithstanding the foregoing, spousal consent is not required for any hardship
distribution that is scheduled to be distributed on or after the earlier of (i)
the 90th day after the Participant has been furnished a summary of paragraph (d)
of Section 6.04 that satisfies the requirements of 29 C.F.R. Section
2520.104(b)-3, or (ii) January 1, 2004.”

 

8. By adding the following Section 13.05 to the Plan, immediately following
Section 13.04, effective January 1, 2003:

 

“13.05 In-Service Withdrawals. Any active Participant who has attained age 59-½
may make written application to the Plan Administrator (on a form and in a
manner to be prescribed by the Plan Administrator) to withdraw from the Trust
Fund an amount not in excess of the value of his or her vested Accounts. An
active Participant who has attained age 59-½ may make such a request without
terminating employment. In-service distributions to Three Rivers Participants
are subject to the spousal consent requirements contained in Code Sections
401(a)(11) and 417. Notwithstanding the foregoing, spousal consent is not
required for any in-service distribution that is scheduled to be distributed on
or after the earlier of (i) the 90th day after the Participant has been
furnished a summary of paragraph (d) of Section 6.04 that satisfies the
requirements of 29 C.F.R. Section 2520.104(b)-3, or (ii) January 1, 2004.”

 

*        *        *

 

-4-



--------------------------------------------------------------------------------

 

I, Thomas A. Sciorilli, on behalf of the Sky Financial Group, Inc. Benefit Plans
Committee, hereby certify that the foregoing is a correct copy of a resolution
duly adopted by the Committee on November 13 , 2002 and that the resolution has
not been changed or repealed.

 

SKYFINANCIAL GROUP, INC.

BENEFITPLANS COMMITTEE

By:

 

--------------------------------------------------------------------------------

   

A Member of the Committee

 

-5-